Case: 12-60197       Document: 00512173776         Page: 1     Date Filed: 03/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 13, 2013
                                     No. 12-60197
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

QIANG LIN, also known as Wu Feng,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A093 412 711


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Qiang Lin, a native and citizen of China, has filed a petition for review of
the order of the Board of Immigration Appeals (BIA) denying his motion to
reopen the proceedings on his application for asylum, withholding of removal,
and protection under the Convention Against Torture (CAT). Lin argues that
the BIA abused its discretion in denying the motion, which was based on new
evidence relating to his recent conversion to Christianity and his determination



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60197     Document: 00512173776      Page: 2   Date Filed: 03/13/2013

                                  No. 12-60197

to practice Christianity in an unregistered religious organization if returned to
China.
      We review the BIA’s denial of a motion to reopen under a highly
deferential abuse of discretion standard. Manzano-Garcia v. Gonzales, 413 F.3d
462, 469 (5th Cir. 2005). The BIA’s decision is not to be disturbed so long as it
“is not capricious, racially invidious, utterly without foundation in the evidence,
or otherwise so aberrational that it is arbitrary rather than the result of any
perceptible rational approach.” Id. (internal quotation marks and citation
omitted). The BIA’s factual findings are reviewed for substantial evidence.
Panjwani v. Gonzales, 401 F.3d 626, 632 (5th Cir. 2005). Under that standard,
reversal is improper unless the evidence not only supports a contrary conclusion
but compels it. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      Lin contends that he is eligible for asylum because he has a well-founded
fear of religious persecution in China. To establish a well-founded fear of
persecution, an applicant must demonstrate a subjective fear of persecution that
is objectively reasonable. Chen, 470 F.3d at 1135. According to Lin, he has
shown that his subjective fear of religious persecution is objectively reasonable
because his affidavit supporting the motion to reopen established that he would
practice Christianity in an unregistered church and preach Christianity to
others in China, acts that would make him easily discoverable by Chinese
authorities and singled out for persecution. He asserts that a letter from his
cousin’s husband in China supported his position by showing that the husband
and other church members were detained and interrogated for one day after
being arrested during a gathering at a church member’s house. Lin also
contends that reports by the United States government and other organizations
demonstrated the existence of a pattern or practice of persecution in China
against individuals who practiced religion outside of state-sanctioned religious
organizations, including placement of those individuals in reeducation labor
camps, mental institutions, and prison.

                                        2
    Case: 12-60197    Document: 00512173776     Page: 3   Date Filed: 03/13/2013

                                 No. 12-60197

      In denying the motion to reopen, the BIA found that Lin’s fear of
persecution was speculative. The new evidence submitted by Lin in support of
his motion to reopen does not compel the conclusion that he made a showing that
his fear of religious persecution was objectively reasonable. Although there is
evidence of continuing restrictions on and abuse of religious freedom in China,
the evidence indicates that the number of Protestants who are victims is
relatively small compared to the estimated 50 to 70 million Protestants
practicing in unregistered religious gatherings in China. Additionally, reports
by the United States Department of State indicate that government
restrictiveness on the activities of unregistered religious groups was uneven
among local Chinese authorities. The BIA did not err in finding that the letter
from the husband of Lin’s cousin was unpersuasive evidence, as it is vague on
details which would indicate religious persecution. Lin has not shown that the
BIA erred in finding that his fear of persecution was merely speculative. See
Chen, 470 F.3d at 1137-38.
      In light of his failure to demonstrate, for asylum purposes, that he had a
well-founded fear of persecution because of a statutorily enumerated ground, Lin
cannot satisfy the higher standard required for establishing eligibility for
withholding of removal. See Chen, 470 F.3d at 1138. Similarly, Lin cannot show
for purposes of the CAT that the evidence compels the conclusion that he would
more likely than not be tortured if returned to China.            See 8 C.F.R.
§ 208.18(a)(1); Chen, 470 F.3d at 1137-39. He has not shown that the BIA
abused its discretion in denying his motion to reopen. See Manzano-Garcia, 413
F.3d at 469.
      The petition for review is DENIED.




                                       3